Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed May 20, 2021 has been entered. Claims 20-21 and 23-43 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21 and 23-43 are rejected under 35 U.S.C. 103 as being unpatentable over Saeki et al. (JP2004314758) in view of Trombin et al. (U.S Patent No. 8,925,600)., further in view of Nagayasu (US 2015/0191051).
Regarding claims 20-21, Saeki discloses that, as illustrated in Figs. 1-2 and 13(b), a tyre (Fig. 1, item 10) comprising a tread band (Fig. 1, array of item 13), the tread band comprising: 
a plurality of grooves (Fig. 1, items 11 and 12); a plurality of blocks (Fig. 2, item 13) delimited by the plurality of grooves; a plurality of three-dimensional sipes (Fig. 2, item 14; Fig. 13(b), item 14G) formed in at least one block of the plurality of blocks (Fig. 2, item 13m; Fig. 13(b), item 13Z), the three-dimensional sipes being open on a tread surface (as shown in Fig. 2; or the tire ground contact surface) that is radially external to the tread band and extending in a 
wherein each sipe of the plurality of three-dimensional sipes separates the at least one block into: a first block portion (Fig. 2, item 13m or Fig. 13(b), item 13Z) comprising a first surface (see label of a first surface in attached annotated Figure I from Fig. 13(b) in the teachings of Saeki) extending along a reference plane (see label of X in attached annotated Figure I) that is incident to the tread surface and facing in the forward direction (see label of forward direction in attached annotated Figure I), and 
  a second block portion (Fig. 2, item 13m or Fig. 13(b), item 13Z (not shown)) comprising a second surface (see label of a second surface in attached annotated Figure I from Fig. 13(b) in the teachings of Saeki) extending along a reference plane (see label of X’ in attached annotated Figure I) that is incident to the tread surface and facing away from the forward direction, 
wherein:	a plurality of male/female couplings (the sipe 14G shown in Fig. 13(b) consists of a wavy 2D sipe on the front surface side and a 3D sipe having alternating pyramidal projections and recesses at a position deeper than the 2D sipe (refer to patent document JP2002356105A (Fig. 3(b), items 11a and 11b) (provided); related to claim 21) ([0008], lines 10-18)) are provided between the first block portion and the second block portion (as shown in Fig. 13(b)), 
the plurality of male/female couplings consist of the male/female couplings provided between the first block portion and the second block portion (as shown I attached annotated Figure I), 
21) that is at a distance from the tread surface (as shown).
However, Saeki does not explicitly disclose that the distance is no more than 40% of a depth (see depth of the sipe see attached annotated Figure I) of a sipe of the plurality three-dimensional sipes measured at the apex. Saeki discloses that 3D sipe at a position is deeper than the 2D sipe ([0008], lines 10-18). Thus, Saeki realizes that the distance between the apex and the tread surface in the teachings of Saeki is a result effective variable determined by the 
stiffness of the block 13Z and the function of the sipe for absorbing a water from an ice and draining to the outside of the ground contact surface ([0009]).  
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the apex that is at a distance from the tread surface of no more than 40% of a depth of a sipe of the plurality of three-dimensional sipes measured at the apex) as a result of routine optimization of the result effective variable of the tread deformation in an effort to improve the sipe functions as a channel for absorbing a 
Saeki discloses that, as illustrated in attached annotated Figure I, in the tyre the pyramidal shape comprises: a quadrilateral plan (as shown) having a first (see label of the first pair of adjacent sides in attached annotated Figure I) and a second (see label of the second pair of adjacent sides in attached annotated Figure I) of adjacent sides, each pair of adjacent sides being of substantially equal length (as shown); and the two diagonals of the  quadrilateral plan are perpendicular each other (as shown).
However, Saeki does not explicitly disclose that, there are two different lengths of two diagonals (i.e. one is shorter and another one is longer).
In the same field of endeavor, tyre, Trombin discloses that, as illustrated in Figs. 1-3, there are two diagonals of a quadrilateral plan formed by the first and second connecting surfaces 22, 23 which are intersected by a plane of section which is perpendicular to the plane of reference X, parallel with the traverse direction Z and extending through the vertex 21 (or
apex), define points 22a and 23a which belong to the plane of reference X, respectively (col. 8, lines 62-67; also specifically illustrated in Fig. 2). Further, Trombin discloses that, as illustrated
in Fig. 2, in particular, the angle A which represents the inclination of the first connecting surface 22 with respect to the plane of reference X is approximately 80˚ (col. 9, lines 7-11). The angle B which represents the inclination of the second connecting surface 23 with respect to the plane of reference X is approximately 25˚ (col. 9, lines 12-15). In summary, Trombin discloses that, the longer diagonal (majorly due to the smaller angle B) extends in a direction (i.e. Z direction) substantially perpendicular to the tread surface (Fig. 3, item 3), and the shorter 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saeki to incorporate the teachings of Trombin to provide two diagonals with different lengths to the pyramidal. Doing so would increase the rigidity of the blocks thereof when subjected to shear stress, improving the performance levels of the tyre on dry and wet surfaces both during braking phases and during traction phases and when driving round bends, as recognized by Trombin (col. 3, lines 45-50).
However, Saeki does not explicitly disclose that the plurality of protuberances are all formed on the first surface and the plurality of matching recesses are all formed in the second surface. In the same field of endeavor, pneumatic tire, Nagayasu discloses that, as illustrated in Figs. 2-3, a protrusion 30 and recess 32 that can be engage with each other are provided on the sipe wall surfaces that face each other constituting the sipes 20, at the end in the longitudinal direction of the sipes 20 that connect with a longitudinal groove 14. It is clear showing that on the first (wall) surface of the sipe 20, multiple protrusions 30 are disposed and the first (wall) surface of the sipe is devoid of any recess. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate 

    PNG
    media_image1.png
    536
    816
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 13(b) in the teachings of Saeki)
Regarding claims 23-24, Saeki discloses that, as illustrated in attached annotated Figure I, in the tyre the pyramidal shape comprises: a quadrilateral plan (as shown) having a first (see label of the first pair of adjacent sides in attached annotated Figure I) and a second (see label of the second pair of adjacent sides in attached annotated Figure I) of adjacent sides, each pair of 
However, Saeki does not explicitly disclose that, there are two different lengths of two diagonals (i.e. one is shorter and another one is longer).
In the same field of endeavor, tyre, Trombin discloses that, as illustrated in Figs. 1-3, there are two diagonals of a quadrilateral plan formed by the first and second connecting surfaces 22, 23 which are intersected by a plane of section which is perpendicular to the plane of reference X, parallel with the traverse direction Z and extending through the vertex 21 (or
apex), define points 22a and 23a which belong to the plane of reference X, respectively (col. 8, lines 62-67; also specifically illustrated in Fig. 2). Further, Trombin discloses that, as illustrated
in Fig. 2, in particular, the angle A which represents the inclination of the first connecting surface 22 with respect to the plane of reference X is approximately 80˚ (col. 9, lines 7-11). The angle B which represents the inclination of the second connecting surface 23 with respect to the plane of reference X is approximately 25˚ (col. 9, lines 12-15). In summary, Trombin discloses that, the longer diagonal (majorly due to the smaller angle B) extends in a direction (i.e. Z direction) substantially perpendicular to the tread surface (Fig. 3, item 3), and the shorter diagonal (majorly due to the larger angle A) extends in a direction (i.e. Y direction in Fig. 3) substantially parallel to the tread surface (related to claim 23). Furthermore, Trombin discloses that, the adjacent sides of the first pair of adjacent sides are shorter than the adjacent sides of the second pair of adjacent sides (majorly due to the longer and shorter diagonals, respectively), and the adjacent sides of the first pair of adjacent sides join at an upper vertex 24).   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saeki to incorporate the teachings of Trombin to provide two diagonals with different lengths to the pyramidal. Doing so would increase the rigidity of the blocks thereof when subjected to shear stress, improving the performance levels of the tyre on dry and wet surfaces both during braking phases and during traction phases and when driving round bends, as recognized by Trombin (col. 3, lines 45-50).
Regarding claims 25-26, Trombin discloses that, as illustrated in Figs. 2-3, the vertex 31 of the recess 30a is positioned at a second depth P2 from the tread surface 3 between 1 and 3 mm and is connected to the protuberance 20a in the region of the first connecting surface 22. For one of ordinary skilled in the art, Trombin discloses that, in the tyre the upper vertex (Fig. 2, item 31) is at a distance from the tread surface that is overlapping (or close but not overlapping related to claim 26) the claimed range of less than 1-2 mm. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saeki to incorporate the teachings of Trombin to have that the upper vertex (Fig. 2, item 31) is at a distance from the tread surface that is less than 1-2 mm. Doing so would increase the rigidity of the blocks thereof when subjected to shear stress, improving the performance levels of the tyre on dry and wet surfaces both during braking phases and during traction phases and when driving round bends, as recognized by Trombin (col. 3, lines 45-50).
27, Saeki discloses that, as illustrated in attached annotated Figure I, in the tyre the adjacent sides of the second pair of adjacent sides join at a lower vertex (see label of lower vertex in attached annotated Figure I) of the protuberance (as shown) that faces a bottom part of the sipe (not shown), on a side opposite the tread surface.
	Regarding claims 28-29, Trombin discloses that, as illustrated in Fig. 2, the lower vertex (Fig. 2, item 23a) is at a distance from the bottom part (Fig. 2, item 9a) of the sipe (Fig. 2, item 9). Trombin discloses the upper vertex (Fig. 2, item 31) having a distance to the tread surface in a range of 1-2 mm (see above regarding claims 25-26). Trombin discloses the angle A (such as 80 degrees) and angle B (such as 25 degrees) in Fig. 2 (see above regarding claims 22-24). Further, Trombin discloses the vertex 21 (i.e. the apex in the teachings of applicant) is positioned at a first depth P1 (as shown in Fig. 3) from the tread surface 3, of between 2 and 4 mm, and is connected to the reference plane X by means of a first connecting surface 22 facing towards the radially external side of the sipe 9 of complex shape, in particular towards the tread surface 3, and a second connecting surface 23 facing towards the radially internal side thereof, in particular towards a bottom 9a of the above-mentioned sipe 9 of complex shape (col. 8, lines 54-61). In summary, Trombin discloses that the distance of the lower vertex (Fig. 2, item 23a) to the tread surface. Furthermore, Trombin realizes that, it should be specified that, in the present context, the term “sipe” is intended to refer to a recess which is formed in a portion of the tread band and which has a width of from 0.1 to 1.5 mm and a depth of between 1 and 15 mm (col. 2, lines 11-14). In general, Trombin discloses that, the presence of sipes of complex shape on the blocks increases the rigidity of the blocks thereof when subjected to shear stress, improving the performance levels of the tyre on dry and wet surfaces both during 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the lower vertex is at a distance from the bottom part of the sipe that is less than 2 mm (related to claim 28) and the lower vertex is at a distance from the bottom part of the sipe that is less than 1 mm (related to claim 29)) as a result of routine optimization of the result effective variable of the tread deformation in an effort to improve the performance levels of the tyre on dry and wet surfaces both during braking phase and during traction phases and when driving round bends (col. 3, lines 47-50).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saeki to incorporate the teachings of Trombin to have that the lower vertex is at a distance from the bottom part of the sipe that is less than 1-2 mm. Doing so would increase the rigidity of the blocks thereof when subjected to shear stress, improving the performance levels of the tyre on dry and wet surfaces both during braking phases and during traction phases and when driving round bends, as recognized by Trombin (col. 3, lines 45-50).
Regarding claims 30-31, Saeki discloses that, as illustrated in Fig. 13(b), as for the size of the block of the prior art, it has a length in the circumferential direction of the tire of 25 mm, a length in the cross direction (i.e. y direction in the teachings of applicant) of the tire of 20 mm ([0045], lines 4-6 from bottom). In the teachings of Saeki, considering each block having the length of 20 mm in the cross direction of the tire and two end areas of the block having no 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the adjacent sides of the first pair of adjacent sides are joined to the adjacent sides of the second pair of adjacent sides at respective lateral vertices that are at a distance from one another in a range between 2 mm and 5 mm (related to claim 30) and specifically, a distance from one another that is about 3 mm (related to claim 31)) as a result of routine optimization of the result effective variable of the tread deformation in an effort to improve the performance levels of the tyre on dry and wet surfaces both during braking phase and during traction phases and when driving round bends (col. 3, lines 47-50).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saeki to incorporate the teachings of Trombin to have that the adjacent sides of the first pair of adjacent sides are joined to the adjacent sides of the second pair of adjacent sides at respective lateral vertices that are at a distance from one another in a range between 2 mm and 5 mm and specifically a distance from one another that is about 3 mm. Doing so would increase the rigidity of the 
Regarding claims 32-33, Trombin discloses that, as illustrated in Fig. 3, the vertex 21 (i.e. the apex in the teachings of applicant) is positioned at a first depth P1 from the tread surface 3, of between 2 and 4 mm (col. 8, lines 54-55). Thus, Trombin discloses that, in the tyre the apex is positioned at a distance from the tread surface of no more than about 3 mm (overlapping related to claim 32) and at a distance from the tread surface of no more than about 2 mm (close but not overlaying related to claim 33).
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saeki to incorporate the teachings of Trombin to have that the apex is positioned at a distance from the tread surface of no more than about 3 mm and at a distance from the tread surface of no more than about 2 mm. Doing so would increase the rigidity of the blocks thereof when subjected to shear stress, improving the performance levels of the tyre on dry and wet surfaces both during braking phases and during traction phases and when driving round bends, as recognized by Trombin (col. 3, lines 45-50).
Regarding claim 34, Trombin discloses that, a first protuberance 20a, whose vertex (i.e. the apex in the teachings of applicant) is spaced apart from the plane of reference X (i.e. the reference plane X) by a measurement between 1 and 2.5 mm, preferably about 1.75 mm, is provided on the first surface 12 (col. 8, lines 46-49). Thus, Trombin discloses that, in the tyre the 
    It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saeki to incorporate the teachings of Trombin to have that the apex is at a distance from the reference plane X in a range between 1 mm and 2 mm. Doing so would increase the rigidity of the blocks thereof when subjected to shear stress, improving the performance levels of the tyre on dry and wet surfaces both during braking phases and during traction phases and when driving round bends, as recognized by Trombin (col. 3, lines 45-50). 
Regarding claim 35, Trombin discloses that, a first protuberance 20a, whose vertex (i.e. the apex in the teachings of applicant) is spaced apart from the plane of reference X (i.e. the reference plane X) by a measurement between 1 and 2.5 mm, preferably about 1.75 mm, is provided on the first surface 12 (col. 8, lines 46-49). Further, Trombin discloses that, the presence of sipes of complex shape on the blocks increases the rigidity of the blocks thereof when subjected to shear stress, improving the performance levels of the tyre on dry and wet surfaces both during braking phases and during traction phases and when driving round bends (col. 3, lines 45-50). Thus, Trombin realizes that the distance of the apex from the reference plane X to the depth of the sipe is a result effective variable.     
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the apex is at a distance from the reference plane of no more than 30% of the depth of the sipe measured at the apex) as a result of routine optimization of the result effective variable of the tread deformation in an effort to 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saeki to incorporate the teachings of Trombin to have that the apex is at a distance from the reference plane of no more than 30% of the depth of the sipe measured at the apex. Doing so would increase the rigidity of the blocks thereof when subjected to shear stress, improving the performance levels of the tyre on dry and wet surfaces both during braking phases and during traction phases and when driving round bends, as recognized by Trombin (col. 3, lines 45-50).
Regarding claim 36, the combination discloses the tyre includes the tread band having blocks having three-dimensional sipes. However, the combination does not explicitly disclose that the first surface (see label of the first surface in attached annotated Figure I from the teachings of Saeki) is devoid of any recess. In the same field of endeavor, pneumatic tire, Nagayasu discloses that, as illustrated in Figs. 2-3, a protrusion 30 and recess 32 that can be engage with each other are provided on the sipe wall surfaces that face each other constituting the sipes 20, at the end in the longitudinal direction of the sipes 20 that connect with a longitudinal groove 14. It is clear showing that on the first (wall) surface of the sipe 20, multiple protrusions 30 are disposed and the first (wall) surface of the sipe is devoid of any recess. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Nagayasu to have that the first (wall) surface of the sipe is devoid of any recess. Doing so would maintain the steering stability on dry road surfaces and improve the 
Regarding claim 37, Trombin discloses that, as can clearly be seen in Fig. 2, the first and the second surfaces 12 and 13 are formed in such a manner that the distance D between the first and the second surfaces 12, 13 remains substantially constant over the extent of the sipe (col. 8, lines 36-39). Thus, Trombin discloses that, in the tyre the first and second surfaces are substantially parallel to one another, so that a distance between the first and second surfaces is substantially constant along an extent of the sipe.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saeki to incorporate the teachings of Trombin to have that the first and second surfaces are substantially parallel to one another, so that a distance between the first and second surfaces is substantially constant along an extent of the sipe. Doing so would increase the rigidity of the blocks thereof when subjected to shear stress, improving the performance levels of the tyre on dry and wet surfaces both during braking phases and during traction phases and when driving round bends, as recognized by Trombin (col. 3, lines 45-50).
Regarding claim 38, Trombin discloses that, in another preferred embodiment, on the at least one of the first and second surface there is provided a first modular sequence of the first protuberance and alternating with the second recess for a total of at least three protuberances and recesses. Thus, Trombin discloses that, in the tyre at least three protuberances are formed on the first surface.

Regarding claim 39, Saeki discloses that, as illustrated in Fig. 13 (b), in the tyre at least one sipe (Fig, 13(b), item 14G) of the plurality of sipes is open on the tread surface (as shown) and has a zigzag course (as shown).
Regarding claim 40, Saeki discloses that, as illustrated in Figs. 1-2 and 13(b), in the tyre the plurality of three-dimensional sipes (Fig. 2, item 14) extend over the tread surface in substantially parallel directions (Fig. 1, item B-B) and subdivide the at least one block (Fig. 1, item 13) into portions (Figs. 1-2, item 13m) having circumferential dimensions that are substantially equal to one another (as shown in Fig. 1).
Regarding claim 41, Saeki discloses that, as illustrated in Fig. 1, in the tyre the plurality of blocks (Fig. 1, item 13) is formed on a shoulder region (as shown) of the tread band.
Regarding claim 42, Saeki discloses that, in general, a car tire having sipes 14Z which communicate with the vertical groove 11 sides of blocks 13Z at both ends as shown in Fig. 9 ([0004], lines 1-3). As for the shape of the above sipe 14Z, a flat (or wavy) sipe whose shape does not change in the depth direction, called “2D sipe” as shown in Fig. 10 is common in the prior art ([0005], lines 1-4). Thus, Saeki discloses that, in the tyre on a central region (as shown 
Regarding claim 43, Saeki discloses that a tyre (Fig. 1, item 10) comprising a tread band. However, Saeki does not explicitly disclose that, the plurality of recesses in the second surface of the second block portion define a lip element on the second block portion. Trombin discloses that, as illustrated in Fig. 2, a lip element is disposed in the second block portion 11. Because     Trombin discloses the same structure of the lip element like Applicant does, the lip element in the teachings of Trombin should play the same function as Applicant claims in claim 43. Thus,   Trombin disclose that, the first surface has a foist degree of deformability at the tread surface, and the plurality of recesses in the second surface define a lip element on the second block portion at the tread surface, the lip element having a second degree of deformability greater than the first degree of deformability, configured to enlarge a distance at the tread surface between the first surface and the second surface in presence of shear stress in the forward direction and reduce the distance at the tread surface between the first surface and the second surface in presence of shear stress opposite to the forward direction (for example while braking).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saeki to incorporate the teachings of Trombin to have that the plurality of recesses in the second surface of the second block portion define a lip element on the second block portion. Doing so would increase the rigidity of the blocks thereof when subjected to shear stress, improving the performance levels .
Response to Arguments
Applicant's arguments filed 5/20/2021 have been fully considered. 
In response to applicant’s arguments regarding the claim amendments, the rejections above were revised to address the amended features.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742